Citation Nr: 0329548	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury. 

3.  Entitlement to a separate rating for lumbar arachnoiditis 
and spondylosis prior to March 29, 1999.   

4.  Entitlement to a rating in excess of 20 percent for 
lumbar arachnoiditis and spondylosis with degenerative disc 
disease from March 29, 1999. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD
J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to March 
1968 and from September 1983 to November 1995.  

In an October 1995 statement, the veteran raised the issues 
of service connection for vertigo and a neck scar that have 
not been adjudicated and the issues are referred to the RO. 

After a review of record, the Board concludes that the 
veteran has not perfected an appeal of the August 1996 rating 
decision on the claims of service connection for peptic ulcer 
disease, emphysema, and defective vision, and the initial 
ratings for hearing loss, degenerative disc disease of the 
cervical spine, diverticulosis, scars on the extremities, 
left shoulder and left ring finger disabilities.  The Board 
also concludes that the veteran has not perfected an appeal 
of the December 2001 rating decision, denying claims for 
increase for hearing loss, degenerative disc disease of the 
cervical spine, diverticulosis, scars on the extremities, 
left shoulder and left ring finger disabilities.  The veteran 
can pursue the claims of service connection by filing an 
application to reopen and the claims for increases for his 
service-connected disabilities by filing new claims. 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2003, and to make the final 
determination of the claims. 




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an August 1996 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran then timely filed a notice of disagreement and the RO 
furnished a statement of the case in April 1997.  In May 
1997, in response to the statement of the case, the veteran 
filed correspondence with the RO in which he properly 
identified himself, dated and signed the document, referred 
specifically to the issue of service connection for PTSD, and 
indicated why the issue was decided incorrectly.  The RO 
construed the document as a claim to reopen.  Under 
38 U.S.C.A. § 7105(d)(3), while the RO may close the case for 
failure to file an appeal after receipt of the statement of 
the case, questions as to timeliness or adequacy of response 
are determined by the Board.  In this case, the Board accepts 
the veteran's correspondence, received in May 1997, as a 
timely substantive appeal, perfecting the appeal of the issue 
of service connection for PTSD because it meets the 
requirements of a substantive appeal as defined in 38 C.F.R. 
§ 20.202 (2003). 

In the same August 1996 rating decision, the RO denied a 
rating in excess of 10 percent for residuals of a left knee 
injury and did not separately rate lumbar arachnoiditis and 
spondylosis.  The Board accepts the correspondence filed in 
May 1997 as a timely substantive appeal of the claim for 
increase for the left knee and of the rating for the lumbar 
spine because it meets the requirements of a substantive 
appeal as defined in 38 C.F.R. § 20.202 (2003).  In a 
December 2001 rating decision, the RO assigned a separate, 20 
percent rating lumbar arachnoiditis and spondylosis and 
degenerative disc disease from March 29, 1999.  The different 
ratings for the lumbar spine during the course of the appeal 
are reflected in the issues on the first page on this 
decision. 

The veteran has also perfected an appeal of the December 2001 
rating decision, denying his claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).    




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, expanded VA's duty to notify and 
duty to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the August 2002 statement of the case, as inconsistent 
with the statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  

In addition, 38 C.F.R. § 3.304(f), pertaining to the claim of 
service connection for PTSD, was amended in 1997 and the 
criteria for rating the lumbar spine were amended in 2002 and 
2003.  

The Board is deferring a review of the TDIU claim until the 
issue of service connection and the claims for increase have 
been developed as request in this remand. 

Because of changes in the law, the Board determines that 
further procedural and evidentiary development are required.  
Accordingly, the case is REMANDED for the following action: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  The 
duty to notify includes notice that VA 
will obtain records of Federal agencies, 
including VA records, the veteran 
identifies; and that he is responsible 
for identifying and submitting 


records from State or local governments, 
private health-care providers, current or 
former employers and other non-Federal 
governmental sources, unless he signs a 
release, which would authorize VA to 
obtain them.    

a.  On the issue of service 
connection for PTSD, the veteran 
should be notified that to 
substantiate his claim he should 
submit information or evidence, not 
already of record, pertaining to 
in-service stressors. 

b.  On the claims for increase, he 
should submit information or 
evidence, not already of record, 
pertaining to increased disability. 

2.  In order to verify in-service 
stressors, forward to the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, the 
document, received in April 1996, in 
which the veteran provided specific 
information, concerning events that 
contributed to his claim for PTSD (Title: 
Attachment for Letter to Veteran 
Requesting PTSD Information), along with 
a copy of the award of the Purple Heart 
and the veteran's narrative of stressors 
in a statement, dated January 10, 2002 
(four pages).  Also request the unit 
history and lessons learned, pertaining 
to "B" Battery, 8th Battalion, 6th 
Artillery, 1st Infantry Division, from 
January 1966 to November 1966, while the 
unit was at Phu Lai and Lai Khe, and the 
morning reports for "B" Battery, 8th 
Battalion, 6th Artillery, from August to 
October 1966 and from November to 
December 1996.   




3.  After the above development has been 
completed, factually ascertain the in-
service stressors, if any, and schedule 
the veteran for a VA psychiatric 
examination to determine the current 
psychiatric diagnosis.  Provide the 
examiner with a list of verified in-
service stressors.  If the stressors are 
not verified, so inform the examiner. The 
examination should include psychological 
testing, including the appropriate 
testing for PTSD.  If the diagnosis is 
PTSD, the examiner is requested to 
identify the in-service stressor that 
supports the diagnosis.  If any other 
psychiatric disorder is diagnosed, the 
examiner is asked to express an opinion 
as to whether the diagnosis is associated 
with symptoms of depression and 
nervousness that were shown in service.  
The claims file must be made available to 
the examiner for review.  

4. Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of lumbar spine and left 
knee disability.  The examiner should 
report range of motion of the lumbar 
spine and left knee in degrees, as well 
as, knee instability.  The examiner 
should also describe any functional loss 
due to pain, weakened movement, 
fatigability, and incoordination, 
including the degree of functional loss 
that is likely to result from extended 
use or flare-up.  Any functional loss 
should be expressed in terms of 
additional loss of range of motion.  

5.  After the requested development has 
been completed, adjudicate the claims, 
including the TDIU claim.  On the issue 
of service connection for PTSD consider 
the current regulation, 38 C.F.R. 
§ 3.304(f).  On the claim for increase of 
the lumbar spine, consider the revised 
rating criteria.  If any determination 
remains 


adverse to the veteran, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


